                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


RAYMOND R. SCHWAB AND
AMELIA D. SCHWAB,

          Plaintiffs,
                                                                   Case No. 18-2488-DDC-GEB
v.

KIM YOXELL, et al.,

          Defendants.

                                  MEMORANDUM AND ORDER

          This matter is before the court on pro se1 plaintiffs’ motion to “Remove Amanda Allison-

Ballard as a Defendant” (Doc. 133). Plaintiffs ask the court to “remove Amanda Allison-Ballard

from the complaint as the plaintiff[s’] cannot find the defendant.” Doc. 133 at 1. For reasons

explained below, the court grants plaintiffs’ request.

     I.      Legal Standard

          Federal Rule of Civil Procedure 41(a)(1) allows a plaintiff to dismiss a claim voluntarily

without a court order under certain circumstances. “[T]he plaintiff may dismiss an action

without a court order by filing . . . a notice of dismissal before the opposing party serves either an

answer or a motion for summary judgment[.]” Fed. R. Civ. P. 41(a)(1)(A), 41(a)(1)(A)(i).



1
         Because plaintiffs proceed pro se, the court construes their filings liberally and holds them to “a
less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110
(10th Cir. 1991) (“[I]f the court can reasonably read the pleadings to state a valid claim on which the
plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper legal authority, his
confusion of various legal theories, his poor syntax and sentence construction, or his unfamiliarity with
pleading requirements.”); see also Clark v. Oklahoma, 468 F.3d 711, 713 n.1 (10th Cir. 2006). But the
court does not become an advocate for the pro se parties. See Hall, 935 F.2d at 1110. Likewise,
plaintiffs’ pro se status does not excuse them from complying with the court’s rules or facing the
consequences of noncompliance. See Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994) (citing
Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)).
         Also, Federal Rule of Civil Procedure 41(a)(2) permits a plaintiff to dismiss a case

voluntarily “only by court order, on terms that the court considers proper.” “The rule is designed

primarily to prevent voluntary dismissals which unfairly affect the other side, and to permit the

imposition of curative conditions.” Brown v. Baeke, 413 F.3d 1121, 1123 (10th Cir. 2005)

(citation omitted). Ordinarily, district courts should grant a Rule 41(a)(2) dismissal without

prejudice “[a]bsent ‘legal prejudice’ to the defendant.” Ohlander v. Larson, 114 F.3d 1531,

1537 (10th Cir. 1997).

         As the court explained in City of Scranton v. Orr Wyatt Streetscapes, No. 18-4035-DDC-

TJJ, 2018 WL 4222414, at *1–2 (D. Kan. July 16, 2018), a plaintiff may dismiss voluntarily all

claims against fewer than all defendants under Rule 41(a)(1)(A)(i). Allowing a plaintiff to

stipulate to dismiss fewer than all defendants from a multi-defendant case—instead of requiring

plaintiff to file an amended pleading—advances the aims of Federal Rule of Civil Procedure 1,

which directs federal courts to construe the Rules “to secure the just, speedy, and inexpensive

determination of every action and proceeding.” Fed. R. Civ. P. 1.

   II.      Analysis

         Plaintiffs’ motion asserts that they were unable to locate and serve Amanda Allison-

Ballard, named as a defendant in plaintiffs’ Complaint. The motion asks the court to “remove”

Ms. Allison-Ballard from the Complaint “without prejudice.” Doc. 133 at 1. Plaintiffs never

have served Ms. Allison-Ballard and, as one would expect, Ms. Allison-Ballard has not filed a

response of any kind. Thus, as it applies to Ms. Allison-Ballard, Rule 41(a)(1)(A)(i) permits

plaintiffs to maintain their “right of dismissal by notice.” Davidson v. Thompson, No. 18-3084,

2019 WL 1317465, at *1 (D. Kan. Mar. 22, 2019). The court thus construes plaintiffs’ motion—

as it applies to Ms. Allison-Ballard—as a notice of voluntary dismissal under Fed. R. Civ. P.



                                                  2
41(a)(1)(A)(i), since Ms. Allison-Ballard has not filed any responsive pleading. And, because

plaintiffs have dismissed their claims against Ms. Allison-Ballard, the court directs the Clerk of

the Court to terminate Ms. Allison-Ballard as a defendant in the case.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs’ request to

dismiss Ms. Allison-Ballard (Doc. 133) is granted. The Clerk of the Court is directed to

terminate Amanda Allison-Ballard as a defendant.

       IT IS SO ORDERED.

       Dated this 16th day of October, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 3
